Case: 1:18-cv-04171 Document #: 339 Filed: 05/09/21 Page 1 of 2 PageID #:12034

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Chicago Board Options Exchange Volatility Index
Manipulation Antitrust Litigation, et al.
                                                           Plaintiff,
v.                                                                      Case No.:
                                                                        1:18−cv−04171
                                                                        Honorable Manish S.
                                                                        Shah
John Does, et al.
                                                           Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Sunday, May 9, 2021:


        MINUTE entry before the Honorable Manish S. Shah: The motion to intervene
anonymously is granted. There is no dispute that the Market Participants/Doe Defendants
may intervene as of right under Fed. R. Civ. P. 24(a). The motion is timely, the
intervenors have an interest in the transactions that are the subject of the action (both the
issue of unmasking their identities and the substantive issue in the litigation, namely the
allegedly manipulative trading activity), and their interests are not represented by any
existing party (no defendant has been served and Cboe does not have the same interests as
the Market Participants/Doe Defendants in these issues). Anonymity is disfavored and the
traditional notions of privacy likely do not apply to intervenors. The trading strategies that
may be revealed are likely old and less competitively sensitive. But for now, their
identities are subject to confidentiality or anonymity promised to them by the market and
there is still an issue to be decided about whether plaintiffs can discover their identities.
To require the Market Participants/Doe Defendants to reveal themselves would moot their
argument that their identities should not be revealed at all. The court would benefit from
their input on that question before resolving it. Both the Market Participants/Doe
Defendants and Cboe put great weight on some of the court's earlier comments on what
plaintiffs should expect to show to justify unmasking. But those comments should not be
read to require litigation over the merits of plaintiff's claims or to set an artificially high
barrier to unmasking. The court authorized Doe discovery to afford plaintiffs the tools to
name and serve the defendants they accuse of wrongdoing, and the merits of any defense
or opposition to those accusations likely will have to take place in public. Finally, the
court is not persuaded that the Market Participants/Doe Defendants need much more time
to present their arguments in opposition to unmasking. The motion to intervene
anonymously is granted. Plaintiffs shall file their motion to unmask the Market
Participants/Doe Defendants by 5/17/21. The Market Participants/Doe Defendants shall
respond by 6/7/21. Cboe may file a response by 6/7/21. Plaintiffs may reply by 6/21/21.
Notices mailed. (psm, )
Case: 1:18-cv-04171 Document #: 339 Filed: 05/09/21 Page 2 of 2 PageID #:12035




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
